Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 3-15 have been preliminarily amended. Claims 1-15 are pending.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objection
Claim 14 recites a processor-based system that depends on the method of claim 1. As such, the claim covers two statutory classes, e.g. a processor-based system and method. The applicant is advised to amend the claim as an independent form instead of depending on claim 1.
Claim 15 recites a non-transitory computer-readable storage medium and also the method of claim 1. As such, the claim covers two statutory classes, e.g. an apparatus and method. The applicant is advised to amend the claim as an independent form instead of depending on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 
In the instant case, claims 1-13 (group I) are directed to a method (i.e. process), claim 14 (group II) is directed to a processor-based system, while Claim 15 (group III) is directed to a non-transitory computer-readable storage medium. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 1 recites: 
1. A method comprising: 
receiving, at a node in a blockchain network, a first transaction to validate, the first transaction including a first script that includes at least: a first value, at least a portion of the first value including data that is unconstrained by a second script; and a second value; 
obtaining a second transaction, the second transaction having been validated and including the second script that, as a result of being executed, causes the node to at least: obtain the first value and the second value as a result of execution of the first script; and validate, based at least in part on the first value and the second value, that the data is associated with a particular source; and 
validating the first transaction by executing the first script and the second script.
 (Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites a process for validating a first transaction. The process achieves this by receiving a first transaction that includes first rules/parameters including at least first value, at least a portion of the first value including data that is unconstrained by a second rules/parameters, and a second value. The process obtains a second transaction that has been validated and includes the second rules/parameters used to obtain the first value and the second value as a result of executing the first rules/parameters and validate based at least in part on the first value and the second value that the data is associated with a particular source. The validating of the first transaction is performed by executing of the first rules/parameter and the second rules/parameter. As such, the claim recites a certain method of organizing human activities, e.g. financial activities using rules to validate transaction(s).
The examiner submits that the description of the second rules/parameters, i.e. as a result of being executed, causes the node to … does not further limit the scope of the claim as the expression merely expresses the intended use of the second rules/parameters.
Claim 14 represents a processor-based system to perform the method of claim 1. Hence, claim 14 also recites abstract idea for the same reason(s) as outlined in the claim 1 analysis above.
Claim 15 represents a non-transitory computer-readable storage medium storing executable instructions to perform the method of claim 1. Hence, claim 15 also recites abstract idea for the same reason(s) as outlined in the claim 1 analysis above.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), node in a blockchain network and first/second scripts, processor, memory, and a mon-transitory computer-readable medium are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses computer/its components as a tool to perform an abstract idea as identified above in the Step 2A (prong 1) and/or apply it, i.e. abstract idea as identified above, to general blockchain technology. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general blockchain technology. Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claim(s) as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general distributed ledger technology. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the node on the blockchain network and/or the processor responsible for performing the step(s). In other words, the claim as a whole does not improve the computer device or its component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a general purpose computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general distributed ledger technology. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim 2 recites additional elements of locking and unlocking script and what the script includes (e.g. non-functional descriptive material). The locking and unlocking script(s) are recited at high level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses computer/its components as a tool to perform an abstract idea as identified above in the Step 2A (prong 1) and/or apply it, i.e. abstract idea as identified above, to general blockchain technology.
Claims 3 and 4 further recites abstract idea as it further describes validating the first transaction.
Claim 5 recites an identify of the particular source which is non-functional descriptive material.
Claims 6-13 further recites intended use of the first script, intended use of the second script, and directed to non-functional descriptive material. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastering Bitcoin (“Antonopoulos”).
Per claims 1, 14, and 15, Antonopoulos discloses a method comprising:
receiving, at a node in a blockchain network, a first transaction to validate, the first transaction including a first script that includes at least: a first value, at least a portion of the first value including data that is unconstrained by a second script; and a second value (see pages 123-124, bitcoin transaction validation engine relies on two types of scripts to validate transactions – a locking script (scriptPubKey) and unlocking script (scriptPubKey). The unlocking script is a script that solves, or satisfies, the conditions placed on an output by a locking script and allows the output to be spent. Unlocking scripts are part of every transaction input … Every bitcoin client will validate transactions by executing the locking and unlocking scripts together. For each input in the transaction, the validation software will first retrieve the UTXO referenced by the input. That UTXO contains a locking script defining the conditions required to spend it. The validation software will then take the unlocking script contained in the input that is attempting to spend this UTXO and execute the two scripts; pages 132-133, multi-signature scripts unlocking scripts); 
obtaining a second transaction, the second transaction having been validated and including the second script that, as a result of being executed, causes the node to at least: obtain the first value and the second value as a result of execution of the first script; and validate, based at least in part on the first value and the second value, that the data is associated with a particular source (see page 113, every node will independently validate every transaction; pages 123-124, bitcoin transaction validation engine relies on two types of scripts to validate transactions – a locking script (scriptPubKey) and unlocking script (scriptPubKey). The unlocking script is a script that solves, or satisfies, the conditions placed on an output by a locking script and allows the output to be spent. Unlocking scripts are part of every transaction input … Every bitcoin client will validate transactions by executing the locking and unlocking scripts together. For each input in the transaction, the validation software will first retrieve the UTXO referenced by the input. That UTXO contains a locking script defining the conditions required to spend it. The validation software will then take the unlocking script contained in the input that is attempting to spend this UTXO and execute the two scripts; Figure 5-1, combining scriptSig and scriptPubKey to evaluate a transaction script; pages 132-133, multi-signature scripts unlocking scripts); and 
validating the first transaction by executing the first script and the second script (see pages 123-124, bitcoin transaction validation engine relies on two types of scripts to validate transactions – a locking script (scriptPubKey) and unlocking script (scriptPubKey). The unlocking script is a script that solves, or satisfies, the conditions placed on an output by a locking script and allows the output to be spent. Unlocking scripts are part of every transaction input … Every bitcoin client will validate transactions by executing the locking and unlocking scripts together. For each input in the transaction, the validation software will first retrieve the UTXO referenced by the input. That UTXO contains a locking script defining the conditions required to spend it. The validation software will then take the unlocking script contained in the input that is attempting to spend this UTXO and execute the two scripts … If the result of executing the locking script with the stack data copied from the unlocking script is “TRUE”, the unlocking script has succeeded in resolving the conditions imposed by the locking script and therefor the input is a valid authorization to spend the UTXO; pages 132-133, multi-signature scripts unlocking scripts).
In reference to claims 14 and 15, while Antonopoulos by disclosing computers performing the methods as recited above (see page 4, the distributed computation that provides security … capacity of the world’s top super-computers; page 27, computer that runs bitcoin client; page 62; page 72), Antonopoulos necessarily teaches a processor and a memory storing executable instruction. 
The applicant is reminded that the claimed expression of “the second script that, as a result of being executed, causes the node to at least obtain the first value and the second value as a result of execution of the first script; and validate, based at least in part on the first value and the second value, that the data is associated with a particular source” does not move to distinguish over the prior art as the description merely describes the intended use of the second script. In other word, the intended use of the second script does not affect the step of obtaining of the second transaction that includes the second script in a manipulative sense. 
The applicant is also reminded that the “second transaction having been validated” does not move to distinguish over the prior art as the description of whether the second transaction was validated or not validated does not affect the step of obtaining of the second transaction in a manipulative sense.
The applicant is further reminded that description of the first script, i.e. what the script includes do not move to distinguish over prior art as the description is merely non-functional descriptive material.
As per claim 2, Antonopoulos further teaches wherein the second script is a locking script that includes a set of conditions for validating the second transaction; and the first script is an unlocking script of for satisfying the set of conditions of the locking script (see pages 123-124, bitcoin transaction validation engine relies on two types of scripts to validate transactions – a locking script (scriptPubKey) and unlocking script (scriptPubKey). The unlocking script is a script that solves, or satisfies, the conditions placed on an output by a locking script and allows the output to be spent. Unlocking scripts are part of every transaction input … Every bitcoin client will validate transactions by executing the locking and unlocking scripts together. For each input in the transaction, the validation software will first retrieve the UTXO referenced by the input. That UTXO contains a locking script defining the conditions required to spend it. The validation software will then take the unlocking script contained in the input that is attempting to spend this UTXO and execute the two scripts … If the result of executing the locking script with the stack data copied from the unlocking script is “TRUE”, the unlocking script has succeeded in resolving the conditions imposed by the locking script and therefor the input is a valid authorization to spend the UTXO; pages 132-133, multi-signature scripts unlocking scripts).
As per claim 3, Antonopoulos by not explicitly disclosing wherein validating the first transaction is performed with verifying that an entity that created the first transaction has access to secret information discloses wherein validating the first transaction is performed without verifying that an entity that created the first transaction has access to secret information (see pages 123-124; pages 132-133).
As per claim 4, Antonopoulos further teaches wherein unsuccessful validation that the data is associated with the particular source causes validating the first transaction to be unsuccessful (see pages 123-124, bitcoin transaction validation engine relies on two types of scripts to validate transactions – a locking script (scriptPubKey) and unlocking script (scriptPubKey). The unlocking script is a script that solves, or satisfies, the conditions placed on an output by a locking script and allows the output to be spent. Unlocking scripts are part of every transaction input … Every bitcoin client will validate transactions by executing the locking and unlocking scripts together. For each input in the transaction, the validation software will first retrieve the UTXO referenced by the input. That UTXO contains a locking script defining the conditions required to spend it. The validation software will then take the unlocking script contained in the input that is attempting to spend this UTXO and execute the two scripts … If the result of executing the locking script with the stack data copied from the unlocking script is “TRUE”, the unlocking script has succeeded in resolving the conditions imposed by the locking script and therefor the input is a valid authorization to spend the UTXO; pages 132-133).
The applicant is reminded that the claimed expression of “wherein unsuccessful validation that the data is associated with the particular source causes validating the first transaction to be unsuccessful” represents intended use of the data. The applicant is advised to amend the claimed expression to positively recite step(s).
As per claim 5, Antonopoulos further teaches wherein an identity of the particular source is unconstrained by the second script (see pages 123-124, bitcoin transaction validation engine relies on two types of scripts to validate transactions – a locking script (scriptPubKey) and unlocking script (scriptPubKey). The unlocking script is a script that solves, or satisfies, the conditions placed on an output by a locking script and allows the output to be spent. Unlocking scripts are part of every transaction input … Every bitcoin client will validate transactions by executing the locking and unlocking scripts together. For each input in the transaction, the validation software will first retrieve the UTXO referenced by the input. That UTXO contains a locking script defining the conditions required to spend it. The validation software will then take the unlocking script contained in the input that is attempting to spend this UTXO and execute the two scripts … If the result of executing the locking script with the stack data copied from the unlocking script is “TRUE”, the unlocking script has succeeded in resolving the conditions imposed by the locking script and therefor the input is a valid authorization to spend the UTXO; pages 132-133, multi-signature scripts unlocking scripts).
The applicant is reminded that the description of an identity of the particular source represents non-functional descriptive material that does not move to distinguish over prior art.
As per claim 6, Antonopoulos further teaches wherein a particular transaction is the particular source of the data; the first value is a set of field values of the particular transaction; the second value includes a transaction identifier associated with the particular transaction; and the second script validates that the data is associated with the particular source by validating that the particular transaction corresponds to the transaction identifier (see pages 123-124; pages 132-133, multi-signature scripts unlocking scripts).
The applicant is reminded that the claimed expression of the second script validate … is merely intended use of the second script and does not move to distinguish over prior art as the description does not affect the positively recited step(s). Furthermore, the description of a particular transaction, the first value and the second value represent non-functional descriptive material.
 As per claim 7, Antonopoulos further teaches wherein the second script validates that the particular transaction corresponds to the transaction identifier by validating that the transaction identifier matches a hash of the set of field values of the particular transaction (see pages 134-137, pay-to-Script-Hash).
The applicant is reminded that the claimed expression of the second script validate … is intended use of the second script and does not move to distinguish over prior art as the description does not affect the positively recited step(s).
As per claims 8 and 9, Antonopoulos further teaches wherein the first script, by including the set of field values of the particular transaction, causes the node, as a result of execution of the first script, to make the set of filed values of the particular transaction available as input to the second script wherein the particular transaction is the second transaction (see page 132, two scripts together, page 136, two scripts are combined in two stages).
Furthermore, the description of the first script in the claim represents intended use of the first script. The applicant is advised to amend the claim to positively recite step(s).
As per claim 10, Antonopoulos further teaches wherein the data is encoded in a field of the particular transaction (see page 129, OP_CHECKSIG; page 132, OP_CHECKMULTISIG).
As per claim 11, Antonopoulos further teaches wherein the second script contains an identity of the particular source (see pages 123-124, bitcoin transaction validation engine relies on two types of scripts to validate transactions – a locking script (scriptPubKey) and unlocking script (scriptPubKey). The unlocking script is a script that solves, or satisfies, the conditions placed on an output by a locking script and allows the output to be spent. Unlocking scripts are part of every transaction input … Every bitcoin client will validate transactions by executing the locking and unlocking scripts together. For each input in the transaction, the validation software will first retrieve the UTXO referenced by the input. That UTXO contains a locking script defining the conditions required to spend it. The validation software will then take the unlocking script contained in the input that is attempting to spend this UTXO and execute the two scripts … If the result of executing the locking script with the stack data copied from the unlocking script is “TRUE”, the unlocking script has succeeded in resolving the conditions imposed by the locking script and therefor the input is a valid authorization to spend the UTXO; pages 132-133, multi-signature scripts unlocking scripts).
Furthermore, description of the second script, i.e. what it contains, represents non-functional descriptive material.
As per claims 12 and 13, Antonopoulos further teaches wherein the second value is a signature (see page 123, unlocking script that usually contains a signature … the unlocking script in each input is executed alongside the corresponding locking script to see if it satisfies the spending condition … Unlocking scripts are part of every transaction input and most of the time they contain a digital signature; pages 128-131, P2PKH utilizing digital signature; pages 132-133, multi-signature; pages 134-136, P2SH; page 182, independent verification of transactions … the number of signature operations contained in the transaction …) and the second script further causes the node to: obtain a public key associated with the particular source; and generate, based at least in part on the public key and the data, a modified public key; and the second script validates that the data is associated with the particular source based at least in part on the modified public key, wherein the modified public key is generated by performing elliptic curve point multiplication on the public key by a value of the data (see pages 65-78, elliptic curve cryptography; pages 134-136, the two scripts are combined in two stages. First, the redeem script is check against the locking script to make sure the hash matches … if the redeem script hash matches, then the unlocking script is executed on its own to unlock the redeem script).
The applicant is reminded that the claimed expression of the second script further causes … is intended use of the second script and does not move to distinguish over prior art as the description does not affect the positively recited step(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170220815 discloses a system for securely releasing time-sensitive information to recipients via a blockchain by utilizing scripts (e.g. sometimes referred to as smart contracts) that have been added to the blockchain. Access to the sensitive information may include a multi-signature requirement that is part of the embedded scripts that make up a given blockchain transaction;
US 20160292672 discloses block chain transactions utilizing condition that is incorporated into the script used to unlock the outputs for a given blockchain transaction for lenders and borrowers;
US 20170011460 discloses a security trading system that utilizes blockchain ladger in conducting security transactions. Smart contract are utilized to transfer the securities among the users and to verify that all transactions are in compliance with applicable regulatory rules and restrictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685